Citation Nr: 1220941	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In February 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript is of record.

The Board was recently remanded this matter in July 2011 to the RO via the AMC for additional development.

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background

Service personnel records in the Veteran's claims file verify his service in Vietnam.  The Veteran's DD Form 214 listed his military occupational specialty as FXED STA OPER (Fixed Station Operation).  Additional principal duties during service were noted as Sr Radio Rel Op (Senior Radio Relay Operator) as well as Rad Rel & Carr Attn (Radio Relay and Carrier Attendant).  It was indicated that he participated in the TET 69/Counteroffensive.  His request to be transferred to 5th Special Forces Group was approved in August 1969. 

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  A December 1967 service enlistment examination report was also associated with the file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
0
N/A
-5
LEFT
0
0
-5
N/A
10

An October 1968 service annual examination report was also associated with the file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
20
10
LEFT
25
10
 0
20
10

A July 1970 service separation examination report was also associated with the file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
30
5
5
10
10

Post-service VA treatment notes dated in 2001 detailed complaints being in active combat during service and listed assessments of hearing loss.  In August 2001 VA audiology consult record, the Veteran asserted that he suffered from hearing loss since service that has gradually increased.  Reported noise exposure included radio operator, artillery, and wood working.  The examiner assessed hearing essentially within normal limits bilaterally. 

The Veteran originally filed his claim for entitlement to service connection for bilateral hearing loss in October 2003.

In a July 2004 VA audio examination report, the Veteran detailed a history of in-service noise exposure from artillery, gunfire, and explosions.  Post-service noise exposure was noted by the examiner to be significant as the Veteran worked as a mason contractor.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
10
20
30
25
LEFT
10
15
15
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed hearing within normal limits for rating purposes bilaterally, noting that it was not necessary to discuss etiology of hearing loss.  

In a July 2004 VA ear diseases examination report, the Veteran again discussed in-service noise exposure from artillery, gunfire, and explosions.  Post-military noise exposure included primary occupation as a mason contractor, occasional hand tool noise and carpentry work.  The Veteran reported that he was not issued hearing protection during service and does not use it currently.  The examiner conceded that based on the Veteran's history, he was exposed to noise when serving in Vietnam and found this was likely as secondary component to his tinnitus symptomatology. 

Additional VA treatment records dated from 2007 to 2011 showed continued notations of hearing loss NOS (not otherwise specified). 

During his February 2010 hearing, the Veteran asserted that his hearing loss had progressed since his last VA examination in 2004.  He contended that he was exposed to a significant amount of acoustic trauma from aircraft at his artillery base near his radio operator station, small arms fire, and artillery fire.

In a July 2010 VA audio examination report, the Veteran complained of bilateral hearing loss and detailed a history of in-service noise exposure as a radio operator exposed to artillery.  He denied post-service recreational and occupational noise exposure as a brick layer/mason.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20
15
25
35
30
LEFT
15
10
10
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed hearing within normal limits for rating purposes bilaterally, noting that it was not necessary to discuss etiology of hearing loss.  

Evidence of record also contains multiple private audiogram test results dated in May 2000 (Q&R Clinic), February 2010 (Western Hearing Aid Service), and May 2011 (Cigna Medical Group) that appeared to meet the criteria for impaired hearing under 38 C.F.R. § 3.385.  These reports each included a graphical representation of the audiometric evaluation without interpretations of the graph.  The Board sought additional clarification of these private audiograms.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  

In September 2011, Cigna Medical Group provided additional information with respect to the May 2011 audiogram.  The private audiologist submitted numerical pure tone thresholds as well as clarified that speech testing administered was NV-6, list 4A.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 60
50
60
65
80
LEFT
55
55
65
70
75

Lay statements dated in May and September 2011 from the Veteran and J. H., a fellow serviceman and current friend of the Veteran, discussed the type of noise exposure they witnessed radio units receive in Vietnam, to include to transmission of high pitched squeals for the radio operator (the Veteran) to verify continuity of the radio signal.  It was indicated that circuits had to be checked hourly whether under attack or not and that they had to do guard duty, handle incoming fire, and deal with perimeter breaches. 

In a January 2012 VA audio examination report, the Veteran reported noise exposure with occasional use of ear protection as a radio operator to artillery, fire support, and radio squelch.  He denied post-service occupational and recreational noise exposure, detailing that his work areas as a mason, estimator, and supervisor for 35 years were not noisy.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20
20
25
35
45
LEFT
15
25
20
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  She opined that the Veteran's hearing loss was not at least as likely as not (50 probability or greater) caused by or a result of an event in military service.  It was determined that service treatment records showed the Veteran's hearing was within normal limits at the time of separation from service.  Referencing September 2005 study findings from the Institute of Medicine (IOM), she noted that in cases where there were entrance and separation examinations that were normal, there was no scientific basis for concluding that hearing loss that developed after service was causally related to military service.  The examiner concluded that it was not likely that the Veteran's hearing loss was a result of military noise exposure.  

Analysis

As an initial matter, the Board notes that the post-service May 2011 private audiogram and the January 2012 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran and his fellow serviceman's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  

The January 2012 VA audiologist opined that it was not likely that the Veteran's hearing loss was a result of military noise exposure.  Citing to an IOM study, the provided rationale for her opinion was that there was no scientific basis for concluding that hearing loss that developed after service was causally related to military service when service entrance and separation examinations showed normal hearing.   However, the Board highlights that she did not discuss or consider the Veteran's lay assertions concerning onset or continuity of his claimed disorder.  The Board further notes the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), which reflected that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  
As such, the Board finds that the January 2012 VA opinion is not adequate for the purpose of basing a decision as the examiner failed to discuss the Veteran's previous competent statements of in-service noise exposure as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Based on the foregoing, the Board must also find that the January 2012 VA medical opinion is of diminished probative value.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Board again observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  It finds the Veteran's assertions concerning continuity of hearing loss symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also facially plausible that the Veteran has suffered from bilateral hearing loss since his conceded noise exposure during active service.  The Board further finds the testimony of the Veteran and his spouse during his February 2010 hearing concerning in-service noise exposure and hearing loss as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the conceded in-service noise exposure, current findings of bilateral hearing loss for VA purposes, the diminished probative value of the January 2012 VA examination report of record, and the credible lay assertions of record, the Board finds that bilateral hearing loss is as likely as not causally related to noise exposure during active service.  

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  Evidence of record reflected that the Veteran was granted entitlement to service connection for tinnitus in an August 2004 RO rating decision, based at least in part on conceded in-service noise exposure. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds it is as likely as not that the Veteran's bilateral hearing loss is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an initial evaluation in excess of 50 percent for PTSD is warranted. 

In a May 2011 rating decision, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent evaluation, effective September 6, 2005.  In October 2011 and March 2012 statements, the Veteran indicated disagreement with the assigned initial rating for PTSD. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  As the October 2011 statement from the Veteran is accepted as a timely NOD with the May 2011 rating decision, this matter will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011). 

Accordingly, the case is REMANDED for the following action:

The AMC should issue to the Veteran a SOC addressing the claim of entitlement to an initial evaluation in excess of 50 percent for PTSD.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to this issue for the issue to be before the Board on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


